UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X                     7/9/2021
                                                           :
STEPHEN POWELL,                                            :
                                                           :
                                        Plaintiff,         :
                                                           :    21-CV-1477 (VSB)
                      -against-                            :
                                                           :          ORDER
DET. GARY SCOLLARD and                                     :
THE HARVARD CLUB,                                          :
                                                           :
                                        Defendants. :
---------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On June 16, 2021, Defendant the Harvard Club of New York City (the “Harvard Club”)

filed a motion to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

(Doc. 21.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

Accordingly, it is hereby:

        ORDERED that, because no amended complaint was filed, Plaintiff shall serve any

opposition to the motion to dismiss by July 16, 2021. Defendant the Harvard Club’s reply, if

any, shall be served by July 30, 2021. At the time any reply is served, the moving party shall

supply Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules

by mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.

        IT IS FURTHER ORDERED that Plaintiff submit a letter to the Court by July 16, 2021,

explaining why Plaintiff has not served a summons or either the complaint or amended complaint

filed in this action on Defendant Gary Scollard. The initial complaint was filed on February 19,
2021. (Doc. 19.) As such, it appears that Plaintiff has failed to effect service on Defendant

Scollard within the 90 days prescribed by Rule 4(m) of the Federal rules of Civil Procedure. If

Plaintiff fails to provide communication by July 16, 2021 showing good cause why service was

not made within 90 days of filing the complaint, the case will be dismissed against Defendant

Scollard.



SO ORDERED.

 Dated:     July 9, 2021
            New York, New York

                                                          VERNON S. BRODERICK
                                                          United States District Judge
SO ORDERED.

Dated: July 12, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
